Case 1:20-cv-21430-CMA Document 48 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-21430-CIV-ALTONAGA/Goodman

   ELISA M. KABELIS, as Personal
   Representative of the Estate of
   JOSEPH KABELIS,

          Plaintiff,

   v.

   NCL (BAHAMAS), LTD.,

         Defendant.
   ____________________________ /

                                                ORDER

         THIS CAUSE came before the Court on Plaintiff, Elisa M. Kabelis’s Unopposed Motion

  for Thirty (30) Day Extension of the Remaining Pre-Trial Deadlines [ECF No. 47], filed on

  January 21, 2020. Plaintiff states she needs this further extension to meet the Court’s deadlines,

  citing delays caused by the parties’ continued inability to resolve discovery disputes without

  Magistrate Judge Goodman’s intervention. (See generally Mot.). This is the third such request.

  (See Mots. [ECF Nos. 34, 37]). Because the present request is predicated on Judge Goodman’s

  ordered deadlines for certain discovery matters (see Mot. 2), it is

         ORDERED and ADJUDGED that the Motion [ECF No. 47] is GRANTED. The Court’s

  Scheduling Order [ECF No. 16] remains in full force and effect with only the following deadlines

  extended:

         1.      March 3, 2021. Parties exchange expert witness summaries or reports.

         2.      March 18, 2021. Parties exchange rebuttal expert witness summaries or reports.
Case 1:20-cv-21430-CMA Document 48 Entered on FLSD Docket 01/25/2021 Page 2 of 2

                                                CASE NO. 20-21430-CIV-ALTONAGA/Goodman


         2.      March 31, 2021. All discovery, including expert discovery, is completed. 1

         3.      April 15, 2021. All pre-trial motions and Daubert motions (including motions to
                 strike experts) filed. Each party is limited to one Daubert motion. Leave to exceed
                 the 20-page limit will be granted, if necessary. Daubert motions must contain the
                 Local Rule 7.1(a)(3) certification.

         4.      May 13, 2021. Parties file joint pre-trial stipulation, proposed jury instructions and
                 verdict form — or proposed findings of fact and conclusions of law, as applicable
                 — and motions in limine (other than Daubert motions). Each party is limited to
                 one motion in limine which may exceed the page limits allowed by the Rules.
                 Motions in limine must contain the Local Rule 7.1(a)(3) certification.

         DONE AND ORDERED in Miami, Florida, this 22nd day of January, 2021.




                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




  1
    The parties by agreement, or Magistrate Judge Goodman, may extend this deadline, so long as such
  extension does not impact any of the other deadlines contained in this Scheduling Order.


                                                   2
